Exhibit 10.6










CANCELLATION AND TERMINATION OF PROMISSORY NOTE




This indenture is made as of this 8th  day of November, 2012, by and between
IDAHO STATE GOLD COMPANY, LLC, an Idaho limited liability company ("ISGC"), and
THUNDER MOUNTAIN GOLD, INC., a Nevada corporation (“TMG”).

RECITALS:

WHEREAS, ISGC made a loan to TMG in the original principal amount of
$1,000,000.00 (the "Loan") as evidenced by a convertible promissory note dated
April 30, 2012, a copy of which is attached hereto as Exhibit A and made a part
hereof (the “Note”);

WHEREAS, ISGC hereby cancels the Loan as part of the execution of that certain
member agreement and operating agreement for Owyhee Gold Trust, LLC, an Idaho
limited liability company ("OGT") of even date herewith, and shall cancel and
terminate the Note as provided in Section 2.1 of the Note.  

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and pursuant to Section 2.1 of the Note, the parties mutually
agree as follows:

1.

Cancellation of Loan and Note.  The Loan and Note are hereby cancelled and
terminated as provided in Section 2.1 of the Note and TMG shall not obligated to
repay any principal, interest or any other amount under or pursuant to the Note.
 The capital account of ISGC in OGT shall be credited with the original
principal amount of the Note ($1,000,000.00).  

2.

Counterparts.  This instrument may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this instrument on the day and
year first above written.

IDAHO STATE GOLD COMPANY, LLC, an Idaho limited liability company,




[ex106002.gif] [ex106002.gif]



